Exhibit 10.4

RESTRICTED SHARE AWARD AGREEMENT

pursuant to the

AMENDED AND RESTATED NEUROGEN CORPORATION
2001 STOCK OPTION PLAN

* * * * *

Participant:

Grant Date:

Number of
  Restricted Shares Granted: _______

* * * * *

            THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between Neurogen Corporation, a Delaware
corporation (the “Company”), and the Participant specified above, pursuant to
the Amended and Restated Neurogen Corporation 2001 Stock Option Plan as in
effect and as amended from time to time (the “Plan”); and

            WHEREAS, it has been determined under the Plan that it would be in
the best interests of the Company to grant the Restricted Shares provided herein
to the Participant;

            NOW, THEREFORE, in consideration of the mutual covenants and
premises hereinafter set forth and for other good and valuable consideration,
the parties hereto hereby mutually covenant and agree as follows:

            1. Incorporation By Reference; Plan Document Receipt. This Agreement
is subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content. In
the event of a conflict between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall control. In particular, nothing in this
Agreement shall limit or restrict the Company’s powers under Section 9 of the
Plan with respect to any of the Restricted Shares granted hereunder.

            Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto under the Plan.

            2. Grant of Restricted Share Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Shares specified above. Except as otherwise provided by Section 9.2 of the Plan,
the Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s stockholder interest in the
Company for any reason.

            3. Vesting.

                         3.1 The Restricted Shares subject to this grant shall
become unrestricted and vested as follows:

                         3.2 If the Participant’s [membership on the
Board][employment or consulting relationship with the Company and its
subsidiaries] terminates for any reason (other than due to Disability or death)
prior to the vesting of the Restricted Shares awarded under this Agreement, such
Restricted Shares shall immediately be canceled by the Company and the
Participant (and the Participant’s estate, designated beneficiary or other legal
representative) shall forfeit any rights or interests in and with respect to any
such Restricted Shares. The Board or the Committee, in its sole discretion, may
determine, prior to or within ninety (90) days after the date of any such
termination, that all or a portion of any of the Participant’s unvested
Restricted Shares shall not be so cancelled and forfeited.

            4. Delivery of Restricted Shares. Subject to Section 7.4 of the
Plan, if the Restricted Shares awarded under this Agreement become vested, the
Participant shall be entitled to receive unrestricted shares of Common Stock.

            5. Non-transferability. Restricted Shares, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution. Any such Restricted Shares, and any rights and
interests with respect thereto, shall not, prior to vesting, be pledged,
encumbered or otherwise hypothecated in any way by the Participant (or any
beneficiary(ies) of the Participant) and shall not, prior to vesting, be subject
to execution, attachment or similar legal process. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way any of the Restricted Shares, or the levy of any
execution, attachment or similar legal process upon the Restricted Shares,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect. Certificates representing the
Restricted Shares shall be held by the Company and shall include an appropriate
legend reflecting the restrictions contemplated herein until such time as the
Restricted Shares are vested.

            6. Entire Agreement; Amendment. This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
This Agreement may only be modified or amended by a writing signed by both the
Company and the Participant.

            7. Notices. Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:

                        7.1 If such notice is to the Company, to the attention
of the Secretary of Neurogen Corporation, 35 Northeast Industrial Road,
Branford, CT, 06405, or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.

                        7.2 If such notice is to the Participant, at his or her
address as shown on the Company’s records, or at such other address as the
Participant, by notice to the Company, shall designate in writing from time to
time.

            8. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to the
principles of conflict of laws thereof.

            9. Compliance with Laws. The issuance of the Restricted Shares or
Common Stock pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any federal and state securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act of 1933, the Exchange Act and the respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto. The Company shall not be obligated to issue any of the Restricted
Shares or Common Stock pursuant to this Agreement if such issuance would violate
any such requirements.

            10. Binding Agreement; Assignment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign any part of this
Agreement without the prior express written consent of the Company.

            11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

            12. Headings. The titles and headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

            13. Further Assurances. Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as any other party hereto reasonably may request in order to carry out the
intent and accomplish the purposes of this Agreement and the Plan and the
consummation of the transactions contemplated hereunder and thereunder.

            14. Severability. The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

            15. Forfeiture. Nothing in this agreement shall be deemed to
supercede or diminish in any way the terms of the Employment Agreement,
including without limitation, the provisions of Section 5(c) thereof.

            IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Participant has hereunto set
his hand, all as of the Grant Date specified above.

  NEUROGEN CORPORATION               By: _______________________________________
          Name: __________________________________           Title:
___________________________________              
___________________________________________   Optionee

 

 